Exhibit 10.01
 
SUN CAPITAL PARTNERS II, LP
5200 Town Center Circle
Suite 470
Boca Raton, FL 33486


November 23, 2005


SAN Holdings, Inc.
900 W. Castleton Road, Suite 100
Castle Rock, CO 80104
Attn: Robert Ogden


Mr. Ogden:


Reference is made to that certain letter agreement, dated as of March 31, 2003,
by and among, Sun Capital Partners II, LP, a Delaware limited partnership (the
"Fund"), and SAN Holdings, Inc., a Colorado corporation ("SANZ") (the "Letter
Agreement"). Capitalized terms used herein without definition have the meanings
ascribed to them in the Letter Agreement.


Pursuant to the Harris Loan Authorization Agreement, dated as of May 16, 2003
(as amended to date, the "Harris Loan"), SANZ has borrowed the aggregate
principal amount of $13,000,000 from Harris N.A. Such amount is guaranteed by
the Fund.


Pursuant to the Letter Agreement, SANZ is periodically required to issue Sun a
Guaranty Warrant. Such Guaranty Warrant is exercisable for the number of shares
of SANZ Common Stock equal to the product of (i) the applicable Warrant Share
Amount and (ii) a fraction, the numerator of which is the aggregate amount of
outstanding indebtedness of SANZ guaranteed by the Fund in excess of $3,000,000
at the time such Guaranty Warrant is required to be issued, and the denominator
of which is $2,000,000.


Because the Fund guaranteed an aggregate amount of outstanding indebtedness of
SANZ on the Harris Loan as of November 16, 2005 of $13,000,000, in accordance
with the Letter Agreement, SANZ issued to Sun a Guaranty Warrant on November 16,
2005 exercisable for 6,539,490 shares of SANZ Common Stock. The number of shares
of SANZ Common Stock for which such Guaranty Warrant was exercisable was
calculated by multiplying the applicable Warrant Share Amount, i.e., 1,307,898,
by a fraction, the numerator of which was $10,000,000 (representing the
aggregate amount of outstanding indebtedness of SANZ guaranteed by the Fund in
excess of $3,000,000), and the denominator of which was $2,000,000.


In accordance with the Letter Agreement, SANZ is obligated to issue an
additional Guaranty Warranty to Sun on the six (6) month anniversary of November
16, 2005 and each six (6) month anniversary thereafter so long as the Fund
continues to guaranty the Harris Loan in an amount in excess of $3,000,000.



--------------------------------------------------------------------------------


 
Sun anticipates purchasing the Harris Loan from Harris N.A. (thereafter, the
"Sun Loan"), and the Fund anticipates terminating its guaranty of the Harris
Loan. In the event such purchase is consummated and such guaranty is terminated,
SANZ agrees to continue issuing additional Guaranty Warrants to Sun as
contemplated by the Letter Agreement and as set forth herein, notwithstanding
that the Harris Loan has been purchased by Sun and notwithstanding that the Fund
will no longer guaranty the obligations of SANZ under the Harris Loan. SANZ will
be obligated to issue such Guaranty Warrants in the same six (6) month intervals
contemplated by the Letter Agreement, with each such Guaranty Warrant being
exercisable for the number of shares of SANZ Common Stock equal to the product
of (i) the applicable Warrant Share Amount and (ii) a fraction, the numerator of
which shall be the aggregate principal amount owed to Sun under the Sun Loan in
excess of $3,000,000 at such six (6) month interval as a result of Sun
purchasing the Harris Loan, and the denominator of which shall be $2,000,000.
 
Except as set forth herein, the Letter Agreement shall remain in full force and
effect in accordance with its original terms.
  


*        *        *        *        *
 

--------------------------------------------------------------------------------


 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to agreements made and to be performed
entirely within such state. This letter agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.




Very truly yours,
 
Sun Capital Partners II, LP
 
By: Sun Capital Advisors II, LP
Its: General Partner


By: Sun Capital Partners, LLC
Its: General Partner




By: /s/ M. Steven Liff                           
M. Steven Liff, Vice President


Agreed and accepted this 23rd day of November, 2005:


SAN HOLDINGS, INC.


By: /s/ John Jenkins                                   


Its:  Chief Executive Officer                      


SUN SOLUNET, LLC


By:  /s/ M. Steven Liff                                
Name: M. Steven Liff
Title:  Vice President



